By the Court.

Lumpkin, J.
delivering the opinion.
pL] As to the exception to the process, we do not think it •comes within the reason of the decisions made by this Court •as to original process.
[2.] But be that as it may, the Inferior Court, at the first term to which this case was made returnable, decided, upon this objection being taken, that the omission by the Clerk to sign the copy process was amendable, and accordingly the defect was cured, and did not, in fact, exist at the subsequent term when the motion was made to quash the proceeding.
The Court had jurisdiction, and no exception was taken to the judgment thus rendered. While that judgment stands it is the law of this case, whether right or wrong.
[3.] As to the alleged error in permitting the plaintiff to prove the entries made by the Clerk, who was beyond the jurisdiction of the Court, conceding that this proof was made against the consent of the defendant’s Counsel, there were two other witnesses who established the same fact — and being one about which there was no controversy, and the case not falling under the New Trial Act of 1853, -’4, we see no reason for remanding the cause for a re-hearing, on account of •this supposed irregularity.